Citation Nr: 0024918	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for aortic 
regurgitation, status post aortic valve prosthesis, rated as 
30 percent prior to June 1, 1991; and as 60 percent from 
September 1, 1992.

2.  Entitlement to an effective date earlier than September 
1, 1992 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 15, 1951 to 
February 16, 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1989 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that the appellant had 
not submitted new and material evidence to reopen his claim 
for service connection for a heart disorder.  The Board, in a 
November 1994 decision, denied service connection for 
residuals of endocarditis including heart valve damage.  On 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) vacated the decision and remanded the case to 
the Board.  In a February 1997 decision, the Board granted 
service connection for heart disease.  

In a May 1997 rating decision implementing the Board's 
decision, the RO granted service connection for aortic 
regurgitation and status post aortic valve prosthesis and 
assigned a 30 percent evaluation effective April 1, 1989; a 
temporary total evaluation from June 1, 1991 to August 31, 
1992 for hospitalization and convalescence following 
implantation of a prosthetic device under 38 C.F.R. §§ 4.30, 
4.104, Diagnostic Code 7016; and 30 percent evaluation from 
September 1, 1992.  Following the receipt of additional 
evidence, the RO, in a January 1998 rating decision, 
determined that the 30 percent evaluation was effective from 
January 19, 1989 to May 31, 1991 and a 60 percent evaluation 
was effective from September 1, 1992.  In an August 1999 
rating decision, the RO granted TDIU from September 1, 1992. 


FINDINGS OF FACT

1.  Prior to June 1, 1991, the appellant's heart disease was 
manifested by definitely enlarged heart and symptomatic 
arrhythmias precluded more than light manual labor.  

2.  The appellant's service-connected cardiovascular 
disability precluded all forms of substantially gainful 
employment, consistent with his education and previous work 
experience effective from January 19, 1989.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for heart 
disease to include aortic regurgitation status post aortic 
valve prosthesis were met from January 19, 1989 through May 
31, 1991.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7016 (1997, 1999).

2.  Effective January 19, 1989, the criteria for a total 
rating based on individual unemployability due to service 
connected disabilities were met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 1989, the appellant filed a claim for service 
connection for heart disease.  (This was an application to 
reopen his claim for service connection for heart disease as 
the Board had denied service connection for rheumatic heart 
disease in March 1952.) 

Service medical records reveal that the appellant was 
hospitalized with rheumatic heart disease, possible 
congenital anomaly.  On evaluation, there was heart 
enlargement with Grade IV diastolic and Grade II systolic 
murmurs.  A medical board evaluation diagnosed inactive 
rheumatic heart disease aortic insufficiency, mitral 
stenosis, and cardiac enlargement, which existed to a 
qualifying degree at time of enlistment.  Following medical 
board proceedings, the appellant was discharged from service 
in February 1951.  Private medical records from February 1951 
to May 1951 reveal findings of a very loud diastolic murmur 
and a systolic apical murmur.  Diagnoses included rheumatic 
valvular heart disease with aortic and mitral insufficiency 
and continued respiratory infections.  During a 
hospitalization in a VA facility from May to July 1951, 
subacute bacterial endocarditis secondary to active rheumatic 
heart disease with aortic insufficiency, cardiac enlargement, 
myocardial insufficiency and disease was diagnosed.    

In 1983, the appellant underwent Ionesceau-Shirley aortic 
valve replacement.  The appellant's physician noted that the 
appellant had a bicuspid aortic valve with increased 
calcifications on the leaflets extending to the anulus, but 
that his mitral valve was normal with no abnormality.  In 
January 1990 and August 1992 letters, the appellant's private 
physicians stated that the appellant never had rheumatic 
heart disease, but had a bicuspid aortic valve and developed 
endocarditis.  The physicians stated that the endocarditis 
resulted in the aortic valve replacement in 1983.  Subsequent 
medical opinions in 1996 supported these statements and 
further indicate that the appellant developed endocarditis 
during service which aggravated his congenital heart disease, 
a bicuspid aortic valve.  In February 1997, the Board granted 
service connection for heart disease and the RO, in a May 
1997 rating decision implementing the Board's decision, 
granted service connection for aortic regurgitation status 
post aortic valve prosthesis.

In July 1997, the appellant filed a statement disagreeing 
with the evaluation assigned for his disability.  

II.  Evaluation

The Board finds that the appellant's claim for an increased 
evaluations is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Court has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available evaluation does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, although the RO has increased the appellant's claims in 
subsequent rating decisions, the matter of evaluation of such 
ratings remain in appellate status.  The appellant has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.  

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the above issue, the Board has continued the issue as 
entitlement to an increased evaluation.  The appellant is not 
prejudiced by the naming of the issue.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disability is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

A.  Evidence

VA medical records from 1987 to 1988 show findings of stable 
status post aortic valve replacement.  An August 1988 
echocardiogram revealed normal left ventricular function and 
no aortic insufficiency.

A January 1989 private hospital report stated that the 
appellant was referred to the facility after the VA 
outpatient cardiac Holter monitor readings indicated that he 
was having severe ventricular arrhythmia.  The appellant 
reported occasional chest pressure with exertion.  It was 
noted that on evaluation a physician witnessed 6 beats of 
ventricular tachycardia and the appellant reported slight 
weakness.  Increased ectopy was also reported and the 
appellant was started on medication.  On evaluation, the 
appellant reported exertional dyspnea and dizziness when 
bending over, but denied cough, orthopnea, peripheral 
swelling, or dizziness with palpitations.  Premature 
ventricular contractions were noted on monitoring.  The 
diagnoses included newly diagnosed ventricular tachycardia 
and history of tissue valve prosthesis secondary to aortic 
insufficiency probably secondary to repeated endocarditis.  
The appellant was transferred to a VA facility.

The February 1989 VA hospitalization report indicates the 
appellant was asymptomatic at time of admission.  On 
evaluation, a grade II/IV systolic ejection murmur was noted, 
but sinus rhythm was normal.  A chest x-ray showed normal 
heart size.  An echocardiogram revealed a 1+ mitral 
regurgitation and 19mm aortic valve systolic gradient.  
Initial telemetry readings revealed short runs of ventricular 
tachycardia, that decreased following increase in medication.  
The appellant also reported chest pain after walking for 
approximately 30 minutes.  The diagnoses at discharge 
included recurrent nonsustained ventricular tachycardia and 
atypical chest pain.
    
An August 1989 VA hospital discharge summary indicated that 
the appellant was seen complaining of retrosternal squeezing 
discomfort and concerns about medication.  It was noted that 
he was evaluated in February 1989 for syncopal episode with 
frequent premature ventricular contractions and ventricular 
tachycardia causing dizzy spells.  He was placed on 
medication with good control.  
A chest x-ray revealed slight increase in heart size since 
January 1989 and elongated aorta.  An echocardiogram revealed 
mild left ventricular and left atrial dilation with abnormal 
septal motion and ejection fraction of 49 percent with a 
prosthetic aortic valve with a 26-mm gradient.

A February 1990 VA x-ray study of the chest revealed 
cardiomegaly with some increase in heart size since previous 
examination.  VA medical records from March to May 1990 
indicated that the appellant had been seen complaining of 
chest pain and irregularity of pulse.  In May 1990, the 
appellant complained of shortness of breath and dizziness.  
The impression included history of arrhythmias.  A May 1990 
VA hospital discharge summary revealed the appellant was 
admitted due to rapid heartbeats and feeling faint.  His 
history of cardiac arrhythmia was aortic valve replacement 
was noted.  On examination, there was no orthopnea or 
cyanosis.  A systolic murmur with clicking of the prosthetic 
valve was noted.  There were good pulses in all extremities 
and no edema.  Lungs were clear to auscultation.  An 
echocardiogram revealed mild left ventricle dilation, left 
ventricular hypertrophy, abnormal septal wall motion, and 
left ventricle ejection fraction of 56 percent.  There was 
mild aortic regurgitation with 23-mm gradient.  A chest x-ray 
revealed mild cardiomegaly and frequent premature ventricular 
contractions were noted on telemetry.  The diagnoses included 
history of cardiac arrhythmias and status post aortic valve 
replacement.

VA medical records from October 1990 to February 1991 show 
complaints of chest pain.  An October 1990 chest x-ray 
revealed cardiomegaly.  On examination, loud grade II/IV 
systolic murmur was noted.  A January review of the 
appellant's Holter monitor revealed continued premature 
ventricular contractions and ventricular tachycardia.  A 
January 1991 echocardiogram reflected increased diameter of 
the left ventricle with overall preserved function and 
ejection fraction of 62 percent, with fractional shortening 
of 34 percent.  The assessment was aortic valve prosthesis 
with some degree of dysfunction with increased gradient, 
turbulence, and moderate degree of regurgitation associated 
with slight enlargement of the left ventricle.

A July 1991 VA hospitalization discharge summary revealed 
that the appellant was hospitalized in June 1991 for aortic 
valve prosthesis replacement.  It was noted that the 
appellant had a number of hospitalizations for dyspnea on 
exertion, paroxysmal nocturnal dyspnea and near syncope.  
Chest x-rays for the past two years indicated increased heart 
size.  A recent echo revealed dilated aortic regurgitation 
with severe dysfunction of the aortic valve and dilated left 
ventricle.  It was noted that a March 1991 cardiac 
catheterization showed 4+ aortic regurgitation and ejection 
fraction of 58 percent.  An aortic valve replacement was 
recommended at that time.  The appellant underwent a repeat 
aortic valve replacement and bypass graft of the ascending 
thoracic aneurysm in June 1991.  The discharge diagnoses 
included aortic insufficiency and bacterial endocarditis.

In March 1992, JCK, M.D., opined that the appellant was 
totally disabled from a cardiac standpoint.

VA medical records from May 1993 to April 1997 show 
complaints of chest pain especially with cool air and 
occasional chills.  Evaluations revealed regular heart rate 
with normal aortic valve replacement sounds.  Chest x-rays in 
June 1994, April 1995, September 1995 were negative and 
revealed normal heart size.  Diagnoses include status post 
aortic valve replacement, viral pneumonitis, pneumonia, and 
chest wall pain.  Records indicated that the appellant was on 
anticoagulant medication.   

A March 1997 private echocardiogram revealed left ventricular 
hypertrophy, slight dilation of the aortic root, mild to 
moderate left ventricular dysfunction with ejection fraction 
of 45 percent, and mild to moderate mitral regurgitation.  
Stress testing revealed that after ambulating for 
approximately 5 minutes, fatigue and shortness of breath 
prevented further exercise.  The physician, Dr. W, stated 
that the appellant had a limited functional exercise capacity 
with the inability to perform moderate to strenuous physical 
activity.

At an April 1997 VA examination, the appellant complained of 
substernal left precordial chest pain, shortness of breath, 
and easy fatigability.  On evaluation, a grade III/IV 
holosystolic murmur with the click of aortic valve was heard.  
A February 1997 x-ray revealed an atherosclerotic aorta.  The 
diagnosis was aortic regurgitation, status post aortic valve 
prosthesis.

In an April 1998 evaluation, EMT, Ph.D., a rehabilitation 
consultant, opined that as of 1989, the appellant was not 
capable of substantially gainful activity because of the 
severe symptoms that he was experiencing.

A June 1998 VAMC discharge summary revealed that the 
appellant was hospitalized for evaluation of endocarditis.  
On evaluation, there was regular rate and rhythm with 
systolic ejection murmur of III/VI in all quadrants with 
metallic cast.  A bacterial culture revealed Acinetobacter 
and Ochrobacterum.  A June 1998 VA echocardiogram revealed 
mildly dilated left atrium, mild concentric left ventricular 
thickening, normal left ventricular contractility with 
ejection fraction of 55 percent, and mild regurgitation of 
mitral valve inflow suggestive of abnormal left ventricular 
compliance or diastolic function.

At a February 1999 VA examination, the appellant complained 
of chest pain and discomfort.  The examiner used the 
Veteran's Specific Activity Questionnaire (VSAQ) to determine 
the appellant's MET level.  The appellant indicated that he 
was able to eat and get dressed, thus meeting MET level 1.  
MET level 2 required the ability to take a shower and walk 
down steps, which the appellant indicated he could do.  MET 
level 3 required walking slowly on a flat surface for one to 
two blocks and doing a moderate amount of work around the 
house, such as vacuuming, sweeping and carrying the 
groceries.  The appellant reported that he was able to walk 
slowly on a flat surface for one to two blocks and could do 
some housecleaning; however, carrying groceries depended on 
the size and weight of the groceries.  MET level 4 required 
doing light yard work, such as raking leaves, weeding, 
pushing a mower, painting, and light carpentry.  The 
appellant indicated that he was not able to perform any of 
these functions.  The examiner stated that the appellant was 
unable to perform any MET level beyond that indicated above.  
On evaluation, a regular systolic aortic murmur with metallic 
click was heard at all four valvular sites.  There were no 
rales, pitting edema, or evidence of congestive heart 
failure.  An echocardiogram revealed normal left ventricular 
systolic function with ejection fraction of 50 percent, 
paradoxical septal wall motion, thickened prosthetic aortic 
valve and trace mitral valve regurgitation and aortic 
insufficiency.  The impression was an abnormally functioning 
prosthetic aortic valve with borderline low normal left 
ventricular systolic function. 

B.  Analysis

The appellant's service connected heart disorder, his only 
service connected disability, is rated as 30 percent from 
January 19, 1989 to May 31, 1991; and as 60 percent from 
September 1, 1992.  He was granted TDIU from September 1, 
1992.  He was also granted a temporary 100 percent pursuant 
to 38 C.F.R. §§ 4.30, 4.104, Diagnostic Code 7016 from June 
1, 1991 to August 31, 1992.  The period of inquiry insofar as 
the Board's decision is concerned is from January 19, 1989 to 
May 31, 1991, and the question to be answered is whether he 
is entitled to a higher schedular rating or to TDIU during 
this interval.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

On and before January 12, 1998, the Schedule for Rating 
Disabilities directed that a 30 percent evaluation for heart 
valve replacement under Diagnostic Code 7016 was rated as 
rheumatic heart disease under Diagnostic Code 7000.  38 
C.F.R. § 4.104, Diagnostic Code 7016 (1997).  A 30 percent 
evaluation for inactive rheumatic heart disease is warranted 
for diastolic murmur with characteristic EKG manifestations 
or definitely enlarged heart.  A 60 percent evaluation for 
inactive rheumatic heart disease is warranted when the heart 
is definitely enlarged; severe dyspnea on exertion, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
with more than light manual labor precluded.  A 100 percent 
evaluation is warranted for definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure with more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Under Diagnostic Code 7016, a 
100 percent evaluation is awarded for one year following 
implantation of prosthetic valve.  The 100 percent evaluation 
will commence of the initial grant of the one month total 
rating assigned under 38 C.F.R. § 4.30 following hospital 
discharge.

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to cardiovascular disabilities.  Under 38 C.F.R. § 4.104, 
Note 2, one MET (metabolic equivalent) is defined as the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weights 
per minute.  Under the amended rating schedule, a 30 percent 
disability evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there was more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted when there is 
chronic congestive heart failure; or a workload of greater 
than 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fracture of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7016 (1999).

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in VAOPGCPREC 3-2000 (2000), the VA General Counsel stated 
that when there is a change in criteria, if it determined by 
the Board that the amended regulation is more favorable, the 
new criteria may not be applied prior to the effective date 
of the change in the regulation.  

Upon reviewing of the record, the Board finds that the 
evidence supports a 60 percent evaluation for the appellant's 
aortic regurgitation, status post aortic valve replacement 
from January 19, 1989 to May 31, 1991 under the old rating 
criteria.  As noted above, a 60 percent evaluation is 
warranted under these criteria when the heart is definitely 
enlarged; there is severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and where more than light manual labor is precluded.  

The appellant was hospitalized in January 1989 after severe 
ventricular arrhythmias were noted, and the subsequent 
medical record shows continued treatment for ventricular 
arrhythmias.  A chest x-ray in August 1989 revealed slight 
increase in heart size, and subsequent chest x-rays from 1989 
to 1991 show increasing heart size.  Cardiomegaly was 
confirmed by x-ray in 1990.  Additionally, there is the 
opinion of E.M.T., Ph.D., to the effect that the appellant 
was unable to sustain substantial gainful employment at any 
exertional skill as of January 1989 due to his heart 
disability, from which the Board finds that more than light 
manual labor could not be undertaken effective in January 
1989.  The Board concludes that all of this evidence supports 
a 60 percent evaluation effective January 19, 1989.

However, the Board finds the evidence from January 19, 1989 
to May 31 1991, does not show that the appellant met the 
criteria for a 100 percent schedular rating under the old 
rating criteria or, for that matter, that he met the criteria 
for a 60 or 100 percent rating under the amended criteria.  
This evidence does not show dyspnea on slight exertion, 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure as required for a total 
schedular evaluation under the old criteria; or more than one 
episode of acute congestive heart failure in the past year, 
or that a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent as required for a 60 percent 
rating under the revised rating criteria; or chronic 
congestive heart failure, or that a workload of greater than 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fracture of less than 30 percent as required for 
a total schedular evaluation under the revised criteria.  

Having found that the appellant met the schedular criteria 
for TDIU from January 19, 1989 to May 31, 1992, it must then 
be determined whether he was entitled to TDIU during this 
period.  He has been granted TDIU as a result of the 
appellant's service connected disability effective from 
September 1, 1992.  He contends that a total rating, either 
on a schedular basis or on the basis of TDIU, should be 
retroactive to 1989, the date of his claim for service 
connection.

Total disability ratings for compensation (TDIU) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).

As previously noted, a rehabilitation psychologist, E.M.T., 
Ph.D., interviewed the appellant and reviewed his medical 
record and personal history in September 1997 and April 1998.  
Dr. T opined that the appellant was unable to sustain 
substantial gainful employment at any exertional skill as of 
January 1989 due to his heart disability.

The record shows that the appellant completed 2 years of high 
school and worked as general construction laborer until 1987.  
He began experiencing increase cardiovascular symptoms with 
subsequent multiple hospitalizations in January 1989.  As set 
forth above, he now meets the schedular criteria for TDIU 
effective January 19, 1989.  Finally, there is professional 
opinion that based on the appellant's education, experience, 
and cardiovascular disability, he was unable to work in 
January 1989.  Therefore, the Board concludes that the 
preponderance of evidence supports a finding that the 
appellant was unable to secure or follow a substantially 
gainful occupation consistent with his education and her work 
experience as a result of a single service-connected 
disability ratable at 60 percent as set forth under the 
regulations from January 19, 1989.  Accordingly, the appeal 
is granted. 


ORDER

A 60 percent evaluation for aortic regurgitation status post 
aortic valve prosthesis effective January 19, 1989 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  A total disability 
evaluation for individual unemployability is granted 
effective January 19, 1989, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

In a May 1997 rating decision, the RO granted service 
connection for aortic regurgitation status post aortic valve 
prosthesis and assigned a 30 percent evaluation effective 
from April 1, 1989.  In a December 1997 letter, the appellant 
contended that he should be paid from the date following his 
separation from service in February 1951.  The Board finds 
that this was a notice of disagreement as to the issue of the 
effective date as to the grant of service connection.  
Subsequently, in a January 1998 rating decision, the RO 
granted service connection retroactive to January 19, 1989.  
It does not appear from the record that the RO has issued a 
statement of the case on this issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case to the appellant and his attorney 
addressing the issue of entitlement to 
an effective date prior to January 1, 
1989 for the grant of service connection 
for aortic regurgitation status post 
aortic valve prosthesis.   

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

